DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 01/27/2021. Currently, claims 1-14 and 16-36 are pending. Claims 1, 2, 7, 10, 14, 16, 18, 20, 27, 28 and 32 have been amended. Claim 15 has been cancelled. No newly added claim(s). 
 
Election/Restrictions
Applicant's election with traverse of Invention II (claims 27-36) in the reply filed on 01/27/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-26 have been amended in the same manner as elected claims 27-36. The same features, as incorporated in claims 27-36, are also incorporated into claims 1-26. 
This is not found persuasive because invention II has a separate utility describing a product identification process. The product identification process comprises obtaining an identification result based on the platform image and a plurality of images stored in a product feature database by determining whether the at least one product placed on the platform corresponds to the plurality of images stored in the product feature database, wherein when the identification result is not obtained, a prompt notification is sent for adjusting a placement manner of the at least one product on the platform.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite a system for detecting product identification and abnormal customer behavior during a checkout process. 
Exemplary claim 27 recites in part, 
perform a product identification process or an abnormal checkout behavior detection process on the at least one product placed on the platform,
wherein the product identification process comprises obtaining an identification result based on the platform image… a prompt notification is sent for adjusting a placement manner of the at least one product on the platform,
wherein the abnormal checkout behavior detection process performs an abnormal checkout behavior detection based on the customer image comprising a posture identification process detecting a checkout posture in the customer image and handheld object identification process estimating a region… an abnormal behavior notification is sent to thereby adjust the abnormal behavior.
The claim recites the limitations of 1) collecting product and customer image, and 2) analyzing the collected images to identify a product and customer behavior. 

This judicial exception is not integrated into a practical application because the additional elements describe the steps of sending a one or more notifications based on the result of the product identification and/or customer behavior analysis. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (platform, image capturing device, neural network architecture and processor) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 
Dependent claims 28-36 recites limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2019/0019173 (Kinno et al. – hereinafter Kinno), in view of U.S. Patent Appl. Pub. No. 2016/0210829 (Uchida et al. – hereinafter Uchida), and further in view of “Realtime Multi-Person 2D Pose Estimation using Part Affinity Fields” (Cao et al. - hereinafter Cao).

Referring to claim 27, Kinno discloses a self-checkout device, comprising: 
a platform, configured to place at least one product; [See paragraphs 0041, 0048, Fig. 1]
an image capturing device, comprising at least one camera, configured to capture a platform image; and [See paragraphs 0046-0048] 
a processor, coupled to the image capturing device, configured to perform a product identification process on the at least one product placed on the platform, [See paragraphs 0050, 0051, 0063-0068]

Kinno does not explicitly disclose the limitations: 
an image capturing device, comprising at least one camera, configured to capture a customer image; and
a processor, coupled to the image capturing device, configured to perform an abnormal checkout behavior detection process by using neural network architecture, 
wherein the abnormal checkout behavior detection process performs an abnormal checkout behavior detection based on the customer image comprising a posture identification process detecting a checkout posture in the customer image and handheld object identification process estimating a region based on the checkout posture to obtain an abnormal behavior detection result by determining whether the region comprises a handheld object corresponds to the plurality of images stored in the product feature database, wherein when the abnormal behavior detection result is verified as an abnormal behavior, an abnormal behavior notification is sent to thereby adjust the abnormal behavior. 
Uchida teaches a system with the limitations: 

a processor, coupled to the image capturing device, configured to perform an abnormal checkout behavior detection process by using neural network architecture, [See paragraph 0062]
wherein when the abnormal behavior detection result is verified as an abnormal behavior, an abnormal behavior notification is sent to thereby adjust the abnormal behavior. [See paragraphs 0032, 0039, 0045, 0055] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Kinno to have incorporated an anti-theft analysis feature as in Uchida with the motivation of detecting unusual customer movements associated with a POS transaction. [See Uchica paragraph 0062; Kinno paragraphs 0077, 0085] 
Further, Cao teaches a system with the limitation: wherein the abnormal checkout behavior detection process performs an abnormal checkout behavior detection based on the customer image comprising a posture identification process detecting a checkout posture in the customer image and handheld object identification process estimating a region based on the checkout posture to obtain an abnormal behavior detection result by determining whether the region comprises a handheld object corresponds to the plurality of images stored in the product feature database. [See Sections 2.1-2.4] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the 

Referring to claim 28, the combination of Kinno, Uchida and Cao discloses the self-checkout device according to claim 27, wherein the processor is configured to perform a product identification on the platform image to obtain a plurality of features corresponding to the at least one product, and perform a comparison with the product feature database based on the features to obtain the identification result. [See Kinno paragraphs 0063-0068, 0077, 0085, 0118, 0119, 0170]

Referring to claim 29, the combination of Kinno, Uchida and Cao discloses the self-checkout device according to claim 28, wherein when the processor performs the product identification on the platform image to obtain the feature corresponding to the at least one product for performing the comparison to obtain identification result, if a number of the features is insufficient to obtain the identification result, the prompt notification is sent for adjusting the placement manner of the at least one product on the platform. [See Kinno paragraphs 0063-0068, 0077, 0085, 0118, 0119, 0170]

Referring to claim 30, the combination of Kinno, Uchida and Cao discloses the self-checkout device according to claim 29, wherein the operation in 10 which the processor is configured to perform the product identification on the platform image to 

Referring to claim 31, the combination of Kinno, Uchida and Cao discloses the self-checkout device according to claim 30, wherein when the product identification is performed on the platform image, the number of the features is obtained by comparing the product regions segmented from the platform image with the product feature database to obtain a classification result confidence value; and obtaining the identification result accordingly if the classification result confidence value is greater than a threshold. [See Kinno paragraphs 0063-0068, 0077, 0085, 0118, 0119, 0170]
 
Referring to claim 32, the combination of Kinno, Uchida and Cao discloses the self-checkout device according to claim 27, wherein the processor is configured to perform the abnormal checkout behavior detection on the customer image to obtain the abnormal behavior detection result, wherein the abnormal checkout behavior detection comprises performing the posture identification process to detect a checkout posture in the customer image, and then performing the handheld object identification process on a region based on the checkout posture to obtain the abnormal behavior detection result. [See Cao Sections 2.1-2.4] 

claim 33, the combination of Kinno, Uchida and Cao discloses the self-checkout device according to claim 32, wherein before performing the posture identification process, the processor performs a real-time keypoint detection process on the customer image to obtain keypoint information of a customer in the customer image for performing the posture identification process. [See Cao Sections 2.1-2.4] 

Referring to claim 34, the combination of Kinno, Uchida and Cao discloses the self-checkout device according to claim 33, wherein the processor is configured to obtain a body keypoint line of the customer from the customer image, and comparing the body keypoint line with a preset model to obtain the keypoint information. [See Cao Sections 2.1-2.4] 

Referring to claim 35, the combination of Kinno, Uchida and Cao discloses the self-checkout device according to claim 34, wherein the processor is configured to obtain a plurality of key points in the customer image, and comparing a key point line formed by the key points with the preset model to obtain the checkout posture corresponding to the customer. [See Cao Sections 2.1-2.4] 

Referring to claim 36, the combination of Kinno, Uchida and Cao discloses the self-checkout device according to claim 35, wherein the handheld object identification process performed by the processor further comprises obtaining a human body posture category, and determining a position and a range of a handheld object candidate region for performing the handheld object identification process. [See Cao Sections 2.1-2.4] 

Response to Arguments
101 Rejection
Applicant's arguments filed 01/27/2021 with respect to the rejection of claims 27-36 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
The recited “posture identification process” and “region-based checkout posture” describes that process and manner of analyzing the customer images. The recited “neural network architecture” describes the generic computer element(s) for performing the process. 
In addition, the “notification feature” simply provides the result of the analysis and corrective actions. The feature of “adjusting the product placement or abnormal behavior” is not positively recited in the claim(s). 
Accordingly, the claims are directed to a judicial exception (i.e. abstract idea) without significantly more. 

102/103 Rejection(s)
Applicant’s arguments with respect to claims 27-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687